Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 1 of 20




                     EXHIBIT A
        Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 2 of 20



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE STREET GLOBAL ADVISORS
TRUST COMPANY,

                      Plaintiff,
                                                   Case No. 1:19-cv-1719 (GHW)
               v.

KRISTEN VISBAL,

                      Defendant.



                       DECLARATION OF MICHAEL F. AUTUORO

       I, Michael F. Autuoro declare as follows:

       1.      I am a principal in the law firm of Fish & Richardson P.C., counsel for Plaintiff

State Street Global Advisors Trust Company in the above-captioned action.

   2. On February 26, 2019, I received two audio recordings of speeches that defendant Kristen

Visbal gave during the unveiling ceremony of a “Fearless Girl” replica statue in Australia on

February 26, 2019. The audio recordings were made by or at the direction of Ms. Rebecca Smith,

counsel from the Australian law firm of Gilbert + Tobin, who was present at the ceremony to

monitor it in an official capacity by order of the Australian Court. Gilbert + Tobin is counsel for

State Street Global Advisors Trust Company in the Federal Court of Australia.

       3.      Attached hereto as Exhibit A1 is a true and correct copy of a transcription of Ms.

Visbal’s first speech at the unveiling event, which was made based on the first audio recording.

       4.      Attached hereto as Exhibit A2 is a true and correct copy of a transcription of Ms.

Visbal’s second speech at the unveiling event, which was made based on the second audio

recording.
        Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 3 of 20



       5.      Attached hereto as Exhibit A3 is a true and correct copy of Plaintiff’s [Proposed]

Order to Show Cause for Temporary Restraining Order, Preliminary Injunction, and Expedited

Discovery, presented to the Court on February 25, 2019.

       6.      I have carefully reviewed the attached transcripts while listening to the two audio

recordings and believe that the transcripts are true and correct representations of Ms. Visbal’s

recorded speeches. Where certain words were unclear from the audio recordings an underscore

(“__”) has been placed within the text of the transcripts.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on February 27, 2019, in New York, New York.




Michael F. Autuoro




                                                 2
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 4 of 20




                    EXHIBIT A1
       Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 5 of 20




First Speech by Kristen Visbal
February 26, 2019
ZINC at Federation Square, Melbourne, Australia


 Speakers:

   Liberty Sanger, Maurice Blackburn (LS)
   Kristen Visbal (KV)


 LS     Basically has an ___ and ___ volatile moment in time. We remember for a very
        long time to come all the changes you made in bringing these issues of gender
        inequality to everyone’s attention. We’re delighted that we’re going to get a chance
        to hear from you today. So welcome Kristen

        [Applause]

 KV     [00:25] Thank you, good morning! How is everybody today, good? Feeling
        fearless? I want to say that it was a collaborative effort to make Fearless Girl, it’s
        not just me, we did it together as a group.

        I also want to mention on the way over in the taxi this morning it mentioned that we
        were unveiling Fearless Girl and that the original was in front of the Charging Bull
        on Wall Street. She was not in front of the Charging Bull on Wall Street. Fearless
        Girl stands strongly on her own in front of the New York City Stock Exchange,
        which is now being fronted by a woman I might add ___. So it’s a very, very
        important day for Australia, today we unveil Fearless Girl as a global symbol of
        gender diversity and collaboration.

        Men and women are designed by nature to balance one another perfectly for better
        environment, for better decisions, for increased possibilities, we balance each
        other. I would like to commend Maurice Blackburn, Cbus and HESTA for
        demonstrating your dedication to diversity and equal pay through their gift of
        Fearless Girl to the people of Australia.

        I’d like to ___ maybe I can stand right over here.

        May she stand as a symbol supporting women in leadership positions, the
        education of women, education in the workplace for the prevention of prejudice,
        equality, equal pay and the general wellbeing of women. ___ for women the ideas
        behind Fearless Girl benefit us all. Men and women working together create a
        highly efficient whole. In March 2017 this bronze child challenged the financial
        community to change. This male-dominant community of Wall Street has become
        known as the Old Boys’ Club and a place where women had difficulty rising up the
        corporate ladder, where many were excluded based on gender.

        Fearless Girl made a statement about the increased importance of women in
        business. She’s clearly asserting her intent to fully participate as an equal partner.
        ___ idea of ___ our collaborative idea to light in clay and added my own flair,



                                                                                            page | 1
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 6 of 20



Fearless Girl was conceived by a handful of people. We determined the clothing
she would wear, the position she would assume and the expression on her face.
She is modern and strong but not angry. She is feminine and determined.
Fearless Girl tells every little girl she can be and do anything she can imagine,
regardless of gender stereotypes.

Fearless Girl inspires all of us to be brave in the wake of adversity. She reminds us
that genders must work together. In fact she demands it. Though her roots are
financial, Fearless Girl transcends finance as a symbol of empowerment worldwide.
The original cast was placed on Wall Street by State Street Global Advisors of
Boston Massachusetts USA. State Street brought to light the many gender
diversity studies and brought them to the general public ___, right? But is
everybody here aware of the gender diversity studies ___. Has anybody read the
gender diversity studies? Anybody Googled gender diversity? The benefits, yay!,
very few of you. So I would challenge you to go online and read all of these
statistics that so many people have come up with, it’s really inspiring.

These studies offer undeniable evidence for the benefit of women in the workplace.
Since that first unveiling in 2017, State Street has persuaded 300 companies
worldwide to incorporate at least one woman on their all-male boards. NSTI
Incorporated found at least 3 women at the board level to be the magic number for
maximum corporate returns. Catalyst Research stated companies with more
women in executive positions realised an increase in return to investors of a
whopping 34%. They found that companies with the highest number of women on
a board outperformed those with the least by 53% return on equity, a 42% return on
sales and a 63% return on invested capital. These numbers are staggering. There
are too many studies performed by too many different companies for us to ignore
the fact that ___. As ___ the resource ___ and more importantly capitalize on the
improved performance and increased profits gained by a fully-equalized business
community.

Those employers who do will capture the leading edge within their industry and
___. Studies show companies profit when they incorporate women at any level.
Smart management will keep women in the workplace by offering profit sharing,
equal pay for equal work, health plans customized to the needs of flex-time and day
care. Though the promise of increased profits can entice, most companies who
aim for diversity fail. It is not enough to set a goal. There’s a mentality of a
company in its management must change. Successful companies are those where
individuals feel they can contribute freely.

Management should be made aware of diversity research in order to establish a
creative environment. The more knowledge management receive, the more
inclined they will be to pick the best candidate for the job, regardless of gender, and
look for potential employees in a variety of non-traditional markets. Women
comprise 50% of the workforce yet in Deloitte’s analysis of nearly 7,000 companies
in 60 countries, women held only 15% of all board seats globally in 2017, which
was up 12% from the number of board seats they held in 2015. Women
represented just 17.3% of directorships out of the 2,451 Morgan Stanley capital
national ASWI invested companies.




                                                                                   page | 2
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 7 of 20



In Australia, the Institute of Company Directors found the latest percentage of
women on ASX 200 boards to be just 29.6%. Three or more women is the number
required to create a “critical mass” and thus foster better performance. In
November 2018 SBS News reported the Workplace Gender Equality Agency
recorded a gender ___ of 21.3% here in Australia. This compares to a global mass
of 37% established by the World Economic Forum as reported this past December.
There is not a single country where women are paid as much as men, not one
single country. Laos in South-East Asia is the closest to achieving parity, with
women earning just 91% of what men earn. We are moving forward slowly but the
WEF projects another 202 years, 202 years before pay parity is achieved. Diversity
in decision-making is an idea decidedly long overdue and it’s an idea that is key to
closing the wage gap.

Women applying for a mentoring program and potential promotion reported feeling
that mentoring was helpful, a Harvard Business Review study found, but these
women were often passed over for their promotions. Men typically promote other
men. But rest assured women promote other women. In light of that, women
should consider working for a company that is diverse at the board level to
maximize upward mobility. By demanding diversity in leadership we can
collectively effect pay parity through encouraging female leadership and garnering
higher pay provisions for women. Research also shows women don’t ask for what
they’re worth. Do your research and ask for the salary the positions are worth.
Why does ___. ___ men take the lead never questioning whether ___ more
effectively ___.

Together several studies of the educational differences between men and women
stating men nominate for STEM studies and it is this study that science,
technology, engineering and math that benefit ___ leadership. I ___ because I’m
an artist so I like to have the A and for creative thinking and innovation we have to
have that as well, right? Expand your child’s environment by exposing them to the
___ regardless of gender. Allow your child to gravitate naturally towards their own
innate interests.

Left to her devices, the interests of your fearless girl may surprise you. Leadership
positions and the preparation, STEM studies provide, ___ discrepancy. Still most
often women are paid less for the same job. Traditional gender roles have created
positions for centuries differences in gender, color, race and creed have caused
division. These ___ are no longer valid. We must have a new method, collaborate,
diversify, we have new information that strongly supports incorporating the ideas of
a broad section of people in decision making. Education is the single most
important tool we have for change. The single most important tool. Diversity can
begin at home.

By the time a child turns two, he or she has internalised messages about gender
differences and these are reinforced by ___ media. We are born without prejudice.
Prejudice is taught by our parents, our teachers and the communities we grow up
in. This prejudice directly affects diversity and decision-making and with prejudice
all benefit is ___ instead teach gender respect and the wisdom of diversity,
acknowledge and celebrate big decision born from the myth of inherent gender




                                                                                  page | 3
      Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 8 of 20



      behavior. There is research which demonstrates the differences in brain chemistry
      between men and women.

      Men and women are different and we need each other in order to function at our
      peak level. Case in point, the brain ___ discovers our differences when under
      stress in response to the stress hormone, cortisol. Women will cut their losses on
      ___ while risk-taking increases in men. In fact, the more caution ___ women
      creates a company that is less litigious. During stress the ___ temporarily
      increased risk-taking with them in the same situations. Those ___ decisions. In
      2014 psychology today ___ neurological differences between the brains of men
      versus women. Generally speaking, brain chemistry sets gender of typical
      behaviour. Scientists found 100 differences in brain chemistry between genders.

      In regards to ___ males tend to have tunnel-like vision and women are able to
      multitask. We process chemicals differently and the result is that women are able
      to sit still for longer periods of time and men can be more aggressive and impulsive,
      which ___ right? Women have a larger hippocampus and more neural connections
      ___ which makes them more sensorial ___. The layout of male and female brains
      from left to right is different too, with females having ___ on both sides of the brain
      and men having verbal ___ just on the left side of the brain. This results in women
      to use __.

      Considering these many differences under stress it is easy to understand how
      imperative it is that we have both men and women weighing in on decisions.
      Achieving global diversity in decision-making necessitates a multi-pronged
      approach, encourage more diversity and integration of women in business.
      Educate in the workplace and in turn teach diversity in management. Support
      business women with the appropriate incentive to encourage longevity. In the
      home and school, encourage STEM studies and teach gender respect and the
      wisdom of diversity in decision-making. Gender diversity is a path to superior
      decisions which leads to improved environment. Diversity for the future wellbeing
      of our global society ___ a few sentences regarding diversity translate to every
      strata of life and will improve the functional effectiveness of the home, the
      community and the ___. Fearless Girl stands as a symbol of empowerment. She
      is a beacon for change. She represents the hope for a future built on gender
      respect and leadership through collaboration.

      Would you all join me by assuming the Fearless Girl pose and repeat after me, and
      I have to apologise because I was just kind of writing my speech this morning and
      didn’t have a lot of time to practice it, but I hope you got something out of it.
      Anyway, [lots of noise as the crowd rises] so repeat after me: I unite in the spirit of
      diversity for better decisions.

ALL   I unite in the spirit of diversity for better decisions.

KV    I embrace and respect gender differences.

ALL   I embrace and respect gender differences.




                                                                                         page | 4
      Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 9 of 20




KV    I believe in the benefits of gender collaboration.

ALL   I believe in the benefits of gender collaboration.

KV    I am fearless!

ALL   I am fearless!

KV    Let me hear it again, I am fearless!

ALL   I am fearless!

KV    Thank you.

      [Applause]

LS    I now have a much better insight into why a lot of people felt inspired to create
      Fearless Girl and the passion and enthusiasm of which it’s been embraced around
      the world. So thank you very much ___. We’re now lucky enough to have a panel
      of experts who are going to talk to us about gender equality. I would like to invite
      the panellists to come and join me on the stage. The panel is going to focus on
      practical steps that can be taken to achieving gender equality. We’ve got with us
      today the CEO of HESTA, Debby Blakey, the CEO of Cbus, David Atkin, Deputy
      CEO of Maurice Blackburn, Felicity Pantelidis, and social commentator ___. We
      also have some representatives of Melbourne Girls College, are they here and
      would they like to join us also on stage? [Applause] Now this is going to be a pretty
      interesting …

      [END Of RECORDING AT 18:02]




                                                                                       page | 5
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 10 of 20




                    EXHIBIT A2
      Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 11 of 20




Second Speech by Kristen Visbal
February 26, 2019
Federation Square, Melbourne, Australia


Speakers:

  Jacob Varghese, Maurice Blackburn (JV)
  Kristen Visbal (KV)
  Gabriel Williams, Minister for Women and the Prevention of Family Violence (GW)


 JV     …work that’s been achieved but it’s also a symbol of how much let is to be done
        and how much quick we need to move. Without further ado though I’d like to
        welcome Gabriel Williams the Minister for Women and the Prevention of Family
        Violence and Minister I’d like to ask you to unveil the statue please.

        [unveiling happening to applause from spectators]

 JV     So we’re very lucky here today to have not just the fearless girl but the creator of
        the fearless girl, the artist Kristen Visbal who has come from the United States and
        I’d like to ask you, Kristen, to say a few words.

 KV     … It’s great to be with you all here today. Are you feeling fearless? Yeah? It’s just
        such an important day for Australia to bring Fearless Girl here as a symbol. What
        we’re aiming for right? And I hope you forgive me that I wrote a little something this
        morning and I read from my notes.

        Fearless Girl has become a visual symbol for a new era. The pendulum slowly
        swings in favour of women. Gender diversity studies made public by State Street
        Global Advisors at our original unveiling in New York irrefutably prove that
        coverage of diversity through mixed gender produces a superior work environment
        and better more profitable decisions. This is a very important day, yes it is.

        Today we unveil a limited edition casting of Fearless Girl, a global symbol of gender
        diversity and collaboration. Men and women are most effective working together
        for a better environment, for better decisions, for increased profitability, we balance
        each other. I would like to commend Maurice Blackburn, Cbus and HESTA for
        demonstrating their dedication to diversity and equal pay through their generous gift
        of Fearless Girl to the people of Australia. May she stand as the symbol of
        supporting women in leadership positions, the education of women, education of
        the workplace for the prevention of prejudice, equality, equal pay and the general
        wellbeing of women.

        The ideas behind Fearless Girl benefits all of society. Men and women working
        together create a highly efficient whole. The brainscape studies found over 100
        neurological differences between men and women in response to stress. Each sex
        bring unique gender traits to problem solving. NSCI Incorporated found a least 3
        women at the board level generates maximum corporate returns. Catalyst


                                                                                          page | 1
     Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 12 of 20



     research stated companies with more women in executive positions realised an
     increase an increase in returns to investors of a whopping 34%. Just for getting
     together, all of us right?

     Men and women working more efficiently together. They found that companies
     with the highest number of women on boards outperform those with the least by a
     53% return on equity, a 42% return on sales and a 66% return on invested capital.
     These numbers are staggering. Too many studies performed by too many different
     companies for us ignore the fact that ___. Companies profit when they incorporate
     women at any level.

     Smart management will keep women in the workplace by offering profit sharing,
     equal pay for equal work, health plans customised to the particular needs of
     women, flex time and day care. Teaching our children to respect gender
     differences and instilling appreciation for the benefits of diversity in decision making
     will over time achieve equality. I’d like to repeat that. Teaching our children to
     respect gender differences and instilling appreciation for the benefits of diversity in
     decision making will over time achieve equality.

     I’m way over my timeline here. Just a couple more things.

     Education is our greatest tool. For centuries differences in gender, color, race and
     creed have been cause for persecution and division. We have new information
     which dictates a broad spectrum of ideas from a diverse group produces the best
     decisions. How the future of ___ companies with more women in executive
     positions realise the increase in return for investors of a whopping 34%. NSTI
     Incorporated found the magic number for maximum return to be at least 3 women
     at the board level.

     We make better decisions together. Studies show companies profit when they
     incorporate women at any level. ___ the future wellbeing. Certainly the benefits of
     diversity and decision making translate to every strata of life. Your Fearless Girls
     will emulate you. Teach your children that they can be and do anything they want
     regardless of gender stereotypes. Diversity is the path forward for our prosperity,
     for equality, and it is the critical ingredient for the future wellbeing of our global
     society. Thank you.

JV   One of the incredible things about being able to bring this limited edition replica of
     Fearless Girl to Melbourne is the opportunity to put it in this place which is where
     Melbourne gathers to enjoy life but also to discuss important ideas and to plan
     action. And that’s been made possible for the State government of Victoria and I’d
     like to thank you Minister for making that happen. In the meantime can I please
     invite you to come to the stage and say a few words.

GW   Thank you very much. I’d like to start by acknowledging the traditional owners of
     the land on which we meet ___ and pay my respects to the elders both past and
     present and emerging and any other elders who may be here with us today. What
     a remarkable thing she is. Another round of applause because I think she’s such
     an incredible asset to have in our city. And not to draw on too much on what
     Kristen has said because I think you’ve articulated really distinctly on why gender



                                                                                         page | 2
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 13 of 20



quality is so important, not just for women but for all of us, economically, socially
and otherwise.

So Fearless Girl really is a symbol of female empowerment, of women’s
empowerment at a time where the movement for women’s equality, for gender
equality is really reaching fever pitch. We’ve seen global movements around
gender equality, around addressing the gender pay gaps, around ending family
violence, around ending sexual assault and sexual harassment in all parts of our
lives. This for me is what Fearless Girl stands for and she does what we should be
doing. She is standing there, she’s unwavering, she’s standing strong, she’s not
intimidated but she’s standing confidently in the knowledge that because it’s a
worthy one.

And that really is a message to us all that we need to be doing exactly the same
thing, men and women each and every day of our lives. The Victorian government
together with the Labor government gender equality is at the heart of our policy
program in every single way. We’ve invested heavily as many will know in
addressing family violence. We initiated a Royal Commission into family violence
which handed down 227 recommendations with communities influencing them all
and we’re about 100 recommendations into that process.

But at the heart of it was an acknowledgement that attitudes towards women bear
on outcomes for women. So we know that we need to improve attitudes towards
women. We know that will have a direct correlation to outcomes for women and we
know that one of the ways to do this is to ensure that all young women, boys and
girls, have been our role models to look up to as well. Gender representation is
such an important part of that narrative. We know that we need to look at people
that look like us in all leadership positions and in the Victorian government we are
putting our money where our mouth is, we are leading the way by making sure that
we apply those standards to ourselves. For the first time ever in Victoria we have a
gender equal cabinet. 50% men and women in cabinet. [applause]

On our government benches we have 48% women, we’re almost there, missed it
by this much. But we’ve also got gender equal representation on government
doors and we’ve got an ongoing commitment to making sure that’s the case,
because government doors and courts and that is a firm commitment that we will
retain and we are being very proactive in making sure that we do gender audits for
the public sector and that we do a gender analysis of our budget to make sure that
we always have an eye for the impact on our spend on women in our community so
that we can ensure that we are using all the levers available to us, to prove the
outcomes for women across our community. So I want to thank our partners in this
project, Cbus, HESTA and of course Maurice Blackburn and of course Kristen for
designing this incredible piece for making this a conversation starter in our
community and in a number of other communities around the world as well.
Because I hope that people do look at this image and I hope they think about what
sits behind it and let that start or let flourish a conversation that is already growing,
a conversation that needs to grow and a conversation that fundamentally needs to
lead to action and I hope all of us here today can commit to being a part of that. So
thank you very much.




                                                                                    page | 3
     Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 14 of 20




JV   Thank you very much Minister Williams. I think those of us who are and we’re all
     here today because we’re big supporters of gender equality, those of us who are
     involved in that appreciate the work that your government is doing, appreciate the
     leadership of Premier Daniel Andrews and appreciate your leadership in this role
     on which we have great expectations of progress. But thank you very much for
     coming. Can I also thank the Department to help bring this together, a team of
     work done by Hesta, representatives made by Debby Blakey the CEO and Cbus
     representatives made by the CEO David Atkin and Maurice Blackburn and I should
     have introduced myself at the beginning that I’m Jacob Varghese the CEO of
     Maurice Blackburn. Thank you very much on behalf of, Hesta, Cbus and Maurice
     Blackburn, enjoy the statue Melbourne. [applause]

     [END OF RECORDING AT 12:15]




                                                                                   page | 4
Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 15 of 20




                    EXHIBIT A3
     Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 16 of 20



                                      At the Commercial Division Part ___
                                      of the Supreme Court of the State of
                                      New York, County of New York,
                                      held at the Courthouse located
                                      at 60 Centre Street, New York, New
                                      York 10007 on the _____day of
                                      February 2019

PRESENT:
             HON. _______________________,
                                             Justice



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

                                               Index No. 650981/2019
STATE STREET GLOBAL ADVISORS TRUST
COMPANY, a Massachusetts trust company,

                        Plaintiff,
                                               [PROPOSED]
                                               ORDER TO SHOW CAUSE FOR
           - against-                          TEMPORARY RESTRAINING
                                               ORDER, PRELIMINARY
KRISTEN VISBAL                                 INJUNCTION, AND
                                               EXPEDITED DISCOVERY
                         Defendant.
       Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 17 of 20



       The Court has reviewed (1) the Summons and the Amended Complaint (with exhibits),

filed on February 24, 2019; (2) the Emergency Affirmation of Michael Autuoro and the exhibits

attached thereto (sworn to on February 24, 2019); (3) the Emergency Affirmation of Lochiel

Crafter and the exhibits attached thereto, including the sworn statements on the need for emergency

relief (sworn to on February 22, 2019); and (3) the accompanying Memorandum of Law.

       Upon review of these papers, it appears to the satisfaction of this Court that (i) the

Defendant Kristen Visbal (“Defendant”) has engaged or will, unless temporarily restrained by

Order of this Court, engage in the breaches and unlawful acts alleged by Plaintiff State Street

Global Advisors Trust Company (“Plaintiff”); (ii) such conduct will injure Plaintiff’s business and

financial interests, contractual and business relationships, and reputation in the commercial

community; dilute the high quality and goodwill of Plaintiff’s Fearless Girl trademark; weaken

Plaintiff’s relationship with its Fearless Girl trademark and statue; and damage the powerful and

valuable message conveyed by the Fearless Girl and Plaintiff’s Fearless Girl campaign; and (iii)

Plaintiff will suffer immediate and irreparable injury, loss, or damage unless an injunction is

entered. Accordingly it is hereby:

       ORDERED that, good cause appearing therefor, Defendant or her counsel appear and

show cause before this Court at I.A.S. Part ___, Room ____, thereof, in and for the Country of

New York at the Supreme Court of New York Courthouse located at 60 Centre Street, New York,

New York 10007 on the ______ day of ________________, 2019 at __________ on that day, or

as soon thereafter as counsel can be heard, why a preliminary injunction pursuant to C.P.L.R.

§ 6301 et seq. should not be entered (1) enjoining Defendant from completing (or effecting

completion of) the delivery, sale, or transfer of the replica of the Fearless Girl statue to her

undisclosed buyer or buyers in Germany, to preserve the status quo; (2) ordering Defendant to




                                                2
       Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 18 of 20



obtain and/or retain possession (actual or constructive) and control over such German replica, even

if it has already been sent to Germany, to preserve the status quo; (3) enjoining Defendant from

promoting her unauthorized (a) Australian replica and (b) German replica, because such replica is

being used to promote one or more third parties and/or was given to a corporate entity or financial

institution in breach of the Master Agreement; (4) ordering Defendant to place the required

attribution statement to SSGA, the original commissioning party of the Fearless Girl statue, on the

replica in (a) Australia and (b) Germany, as such replica has been provided as part of a promotional

or corporate event; and (5) enjoining Defendant from using an automated sales form to sell

replicas, including but not limited to enjoining use of the automated sales form located at

https://www.fearlessgirl.us/purchase-a-reproduction/.

       ORDERED that, good cause appearing therefor, pending both the preliminary injunction

hearing set in the previous paragraph and the determination of the preliminary injunction motion,

Defendant, her affiliates, agents, employees, servants, contractors, and assigns, are (1) enjoined

from completing (or effecting completion of) the delivery, sale, or transfer of the replica of the

Fearless Girl statue to any buyer or buyers in Germany, to preserve the status quo; (2) ordered to

obtain and retain possession (actual or constructive) and control over such German replica, even

if it has already been sent to Germany, to preserve the status quo; and (3) enjoined from promoting

her unauthorized (a) Australian replica and (b) German replica because such replica is being used

to promote one or more third parties and/or was given to a corporate entity or financial institution

in breach of the Master Agreement; (4) ordered to place the required attribution statement to

SSGA, the original commissioning party of the Fearless Girl statue, on the replica in (a) Australia

and (b) Germany, as such replica has been provided as part of a promotional or corporate event;

and (5) enjoined from using an automated sales form to sell replicas, including but not limited to




                                                 3
       Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 19 of 20



enjoining use of the automated sales form located at https://www.fearlessgirl.us/purchase-a-

reproduction/.

       ORDERED that, good cause appearing therefor, pursuant to CPLR §§ 3102, 3106(a),

Plaintiff may (i) take the deposition of Defendant immediately after the issuance of this Order, or

at any time before the preliminary injunction hearing; and (ii) commence discovery immediately

concerning the following subjects, which discovery (production of documents, interrogatories,

requests for admission) must be provided by Defendant within five (5) calendar days’ notice:

   1. contracts for the sale of a replica statue by Defendant to her undisclosed Germany buyer(s),
      and any receipt or record of payment for some or all of the purchase price of the replica;
   2. communications between Defendant, or her agent or representative, and Defendant’s
      undisclosed Germany buyer(s);
   3. communications from or to Defendant, or her agent or representative, concerning the sale
      to Defendant’s undisclosed Germany buyer(s);
   4. documents and communications concerning the shipment, distribution, or transportation of
      the replica to Defendant’s undisclosed Germany buyer(s);
   5. documents and communications concerning the intended use and promotion of the German
      replica;
   6. documents and communications relating to Defendant’s travel and promotional plans
      concerning the unauthorized replicas in Australia and Germany; and
   7. documents sufficient to show the identity of all of Defendant’s buyers of replicas and these
      buyers’ plans to promotion and use their replica(s).

       ORDERED that, good cause appearing therefor, pursuant to CPLR § 3102, Defendant

shall disclose to Plaintiff the identity of the German buyer or buyers and the time and location of

the unveiling and/or ceremony announcing the German replica, within three (3) calendar days

after the issuance of this Order;

       ORDERED that Plaintiff files a bond on or before _______________________, 2019, in

the sum of ___________________, conditioned that the Plaintiff, if it is finally determined that it




                                                 4
       Case 1:19-cv-01719-GHW Document 7-1 Filed 02/27/19 Page 20 of 20



was not entitled to a temporary restraining order, will pay to the Defendant all damages and costs

that may be sustained by reason thereof.

       ORDERED, that service of a copy of this Order to Show Cause, together with the

underlying papers upon which it is granted, shall be deemed good and sufficient service if made

on or before ___________, 2019 by hand delivery or by electronic service (e.g., by email) upon

Defendant or her attorneys; and it is further

       ORDERED, that answering papers, if any, be filed with this Court, and served by hand or

by electronic service (e.g., by email) upon Plaintiff by serving its counsel, Fish & Richardson P.C.,

601 Lexington Avenue, 52nd Floor, New York, New York 10022, attn. Kristen McCallion., on or

before the close of business on ____________, 2019; and it is further

       ORDERED, that reply papers, if any, be filed with this Court, and served by hand upon

Defendants or their attorneys on or before close of business on ____________, 2019; and

       IT IS HEREBY FURTHER ORDERED that Defendant and her respective officers,

agents, servants, employees and attorneys, and all other persons who are in active concert or

participation with them are bound by this Order.



SIGNED this ___ day of February, 2019.



                                           ENTER,

                                           ____________________________

                                                                         J.S.C.




                                                 5
